Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2017/066378.
The response filed on October 7, 2021 has been entered.
Claims 1-7, 14-15, and 26-33 are pending.

Election/Restrictions
Applicant elected Group I with a species election of SEQ ID NO:2 (MP85) as the first polypeptide and SEQ ID NO:5 (MP9) as the second polypeptide in the reply filed on February 2, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.
Newly submitted claim 33 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 33 is directed to a non-elected species.  Claim 33 recites a glucoamylase comprising the amino acid sequence of SEQ ID NO:6. However, a glucoamylase comprising the amino acid sequence of SEQ ID NO:5 was elected.
33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
 	Applicant’s amendment and arguments filed on October 7, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant’s arguments, see page 10 under “RESPONSE to A-D”, filed October 7, 2021, with respect to claims 1-7 and 14-15 have been fully considered and are persuasive.  All previous rejections under 35 USC 112(b) have been withdrawn. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 recite the limitation “wherein the alpha-amylase variant comprises the amino acid sequence set forth in …SEQ ID NO:2”. The metes and bounds of the limitation in the context of the above claim are not clear.  Claim 14 depends from claim 1.  Claim 1 recites the limitation that the alpha-amylase has the amino acid sequence of SEQ ID NO:2.  Therefore, it is unclear as to how the alpha-amylase having the amino acid sequence of SEQ ID NO:2 can be a variant of itself.  Clarification is requested.  
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from claim 1.  Claim 1 stipulates that the alpha-amylase has the amino acid sequence of SEQ ID NO:2.  The alpha-amylase having the amino acid sequence of SEQ ID NO:2 cannot be a variant of itself and therefore fails to further limit claim 1.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicant’s arguments, see pages 11-13 under “RESPONSE TO A-B”, filed October 7, 2021, with respect to claims 1-6 and 14-15 have been fully considered and are persuasive.  The rejections of claims 1-6 and 14-15 under 35 USC 112(a) have been withdrawn. 

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “genetic modification allowing production of the alpha-amylase”, “genetic modification for reducing production of one or more native enzymes that function to produce glycerol or regulate glycerol synthesis”, and “genetic modification for reducing production of one or more native enzymes that function to catabolize formate” 
The specification is limited to an enzyme composition comprising the alpha-amylase having the amino acid sequence of SEQ ID NO:2 (and SEQ ID NO:1, 7, or 8, which are specific variants of SEQ ID NO:2) and the glucoamylase of SEQ ID NO:5 or 6, wherein the alpha-amylase is in purified form or expressed from a host cell comprising a polynucleotide encoding said alpha-amylase and/or said glucoamylase.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the example described above is not enough and does not constitute a representative number of species to describe the whole genus of cells comprising any genetic modifications.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant has not submitted any rebuttal addressing the lack of written description of the host cells of claim 7.  Applicant’s arguments pertain to the disclosure and teaching of alpha-amylases and glucoamylase and do not address the host cells comprising of a genus of genetic modifications. Hence the rejection has been maintained.

 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an enzyme composition comprising the alpha-amylase having the amino acid sequence of SEQ ID NO:2 (and SEQ ID NO:1, 7, or 8, which are specific variants of SEQ ID NO:2) and the glucoamylase of SEQ ID NO:5 or 6, does not reasonably provide enablement any host cell having unknown structure  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the claims have been broadly interpreted to encompass a composition comprising a host cell comprising any genetic modification for reducing production of any native enzymes that function to produce glycerol or regulate glycerol synthesis, or any genetic modification for reducing production of any native enzymes that function to catabolize formate.  Therefore, the claims are drawn to a composition comprising of any host cell having unknown structure.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of alpha-amylases, glucoamylase and genetically modified cells.  In the instant case, the specification is limited to an enzyme composition comprising the alpha-amylase having the amino acid sequence of SEQ ID NO:2 (and SEQ ID NO:1, 7, or 8, which are specific variants of SEQ ID NO:2) and the glucoamylase of SEQ ID NO:5 or 6, wherein the alpha-amylase is in purified  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of a rational and predictable scheme for making any host cell having unknown structure, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which genetically modified cells having the characteristics recited in claim 7.   While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the disclosure of an enzyme composition comprising the alpha-amylase having the amino acid sequence of SEQ ID NO:2 (and SEQ ID NO:1, 7, or 8, which are specific variants of SEQ ID NO:2) and the glucoamylase of SEQ ID NO:5 or 6, wherein the alpha-amylase is in purified form or expressed from a host cell comprising a polynucleotide encoding said alpha-amylase and/or said glucoamylase.   No correlation between structure and function of any genetically modified cells having the properties recited in claim 7 has been presented.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Applicant has not submitted any rebuttal addressing the lack of enablement of the host cells of claim 7.  Applicant’s arguments pertain to the disclosure and teaching of alpha-amylases and glucoamylase and do not address the host cells comprising of a genus of genetic modifications. Hence the rejection has been maintained.

Claim Rejections - 35 USC § 102
 
Claim 1 has been amended to recite the limitation of a composition comprising an alpha-amylase having 90-100% sequence identity to SEQ ID NO:2.  Van Zyl does not disclose a composition an alpha-amylase having 90-100% sequence identity to SEQ ID NO:2.  Therefore, the rejection of claim(s) 1-7 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Van Zyl (WO 2011/128712 – form PTO-1449 or US 9,243,256 – form PTO-892) has been withdrawn. 

Claim 1 has been amended to recite the limitation of a composition comprising an alpha-amylase having 90-100% sequence identity to SEQ ID NO:2.  Brevnova does not disclose a composition an alpha-amylase having 90-100% sequence identity to SEQ ID NO:2.  Therefore, the rejection of claim(s) 1-7 and 15 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Brevnova (US 2016/0068850 – form PTO-892 or US 10,294,484 – form PTO-892) has been withdrawn. 

withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-7, 14-15, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Zyl (WO 2011/128712 – form PTO-1449 or US 9,243,256 – form PTO-892.  US 9,243,256 is used for specific passages of Van Zyl), Chen (A7Z151_BACA2. UniProtKB Database. 2015 – cited previously on form PTO-892), and Hostinova (CAC83969.1. GenBank Database. 2005. – cited previously on form PTO-892).
Regarding claim 1, Van Zyl discloses a composition comprising an alpha-amylase for use in combination with a glucoamylase on raw starch (abstract and Column 3, lines 6-44).  Regarding claims 2-5, the composition of Van Zyl comprises a S. cerevisiae host cell expressing the alpha-amylase (Column 3, lines 14-33).  Regarding claim 6, the composition of Van Zyl further comprises a glucoamylase (Column 3, lines 6-44).  Regarding claims 7 and 15, the composition of Van Zyl comprises a cell expressing the glucoamylase (Column 3, lines 14-33).   Regarding claim 32, Van Zyl discloses purifying the alpha-amylase (Column 15, lines 29-36 and 48-56).
Van Zyl does not disclose an alpha-amylase having the amino acid sequence of SEQ ID NO:2 of the instant application or a glucoamylase having the amino acid 
Chen discloses an alpha-amylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see pages 1-2 and the sequence alignment below).  Hostinova discloses a glucoamylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:5 of the instant application (see pages 1-2 and the sequence alignment below).  
Therefore, combining the teachings of Van Zyl, Chen and Hostinova, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme with other known alpha-amylases and glucoamylases, such as the alpha-amylase of Chen and the glucoamylase of Hostinova, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum composition for degrading starch.  One of ordinary skill in the art would have had a reasonable expectation of success since Van Zyl discloses a composition comprising an alpha-amylase and a glucoamylase and S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.
Therefore, the above references render claims 1-7, 14-15, and 32 prima facie obvious.

Applicant argues that the claims are not obvious over the cited references because the PTO has not supplied evidence or reason as to how a skilled artisan would have been motivated by the cited documents to reasonably expect successful arrival at the presently amended subject matter.  
This is not found persuasive.  The rejection presented reasoning for the motivation to combine the references and that there was a reasonable expectation of success.  As discussed in the rejection, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme with other known alpha-amylases and glucoamylases, such as the alpha-amylase of Chen and the glucoamylase of Hostinova, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have had a reasonable expectation of success since Van Zyl discloses a composition comprising an alpha-amylase and a glucoamylase and S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.  The rationale to support a conclusion that the claims would have been obvious over the cited references is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art because (1) Van Zyl discloses a device (composition comprising of an alpha-amylase and a glucoamylase) which differed from the claimed device by the substitution of some component (alpha-amylase of SEQ ID NO:2 of the instant application or a glucoamylase 
Applicant argues that the claims are not obvious over the cited references because there is unexpected results of the combined use of the alpha-amylase of SEQ ID NO:2 (or a variant thereof or a fragment thereof) with the glucoamylase of SEQ ID NO:5 (or a variant thereof or a fragment thereof) as demonstrated in Figure 2A of the present application: unexpected synergy was demonstrated on the combined use of MP85 (SEQ ID NO:2) and MP9 (SEQ ID NO:5).
This is not found persuasive.  A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  MPEP 716.02(a).  In the instant case, the increased ability to hydrolyze raw starch of the composition comprising the alpha-amylase and glucoamylase (MP9 + MP85) compared to the composition comprising only alpha-amylase (MP85) and a composition comprising only glucoamylase (MP9) is not unexpected because alpha-amylases and glucoamylases each hydrolyze raw starch differently and their combined used contributes to an enhanced hydrolysis of raw starch. Alpha-amylases hydrolyze the 1,4-alpha-D-glucosidic linkages splitting one starch molecule into two smaller starch molecules, resulting in newly formed non-reducing ends of starch.  These ends are then hydrolyzed by glucoamylases (Van Zyl Column 9, lines 38-61).  Since alpha-amylases increase availability of non-reducing ends of starch for glucoamylase to further hydrolyze, the effect of increased hydrolysis of raw starch by the combined use of glucoamylase and alpha-amylase is not unexpected.
Further, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”. MPEP 716.02(d).  In the instant application, the results of Figure 2A is insufficient to rebut the prima facie case because the alleged unexpected results are not commensurate in scope with the claims. Figure 2A is limited to hydrolysis of raw starch by a composition comprising (1) the alpha-amylase of SEQ ID NO:2 and (2) glucoamylase of SEQ ID NO:5. However, the claims of the instant application are directed to a composition comprising (1) an alpha-amylase having at least 90% sequence identity to SEQ ID NO:2 and (2) a glucoamylase having at least 70% sequence identity to SEQ ID NO:5.  
Hence the rejections is maintained.

Claims 1-7, 14-15, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brevnova (US 2014/0308724 – form PTO-892, US 9,206,444 – form PTO-892, or WO 2011/153516 – form PTO-1449.  WO 2011/153516 is used for specific .
Regarding claim 1, Brevnova discloses a composition comprising an Bacillus alpha-amylase for use in combination with a glucoamylase (SEQ ID NO:445) on raw starch (abstract, [0039]-[0043], [0180], and claims 54-55).  Regarding claims 2-5, the composition of Brevnova comprises a S. cerevisiae host cell expressing the alpha-amylase ([0185]-[0186], [0236], and [0238]).  Regarding claim 6, the composition of Brevnova comprises a glucoamylase (SEQ ID NO:445) having 100% sequence identity to the glucoamylase of SEQ ID NO:5 of the instant application (claim 54 and see the sequence alignment below).  Regarding claims 7 and 15, the composition of Brevnova comprises a cell expressing the glucoamylase, wherein the cell comprises a genetic modification reducing production of an enzyme that functions to produce glycerol (claims 54-55, [0185]-[0186], [0236], [0238], and [0320]-[0325]).  Regarding claim 32, Brevnova discloses purifying the alpha-amylase ([0243]).
Brevnova does not disclose an alpha-amylase having the amino acid sequence of SEQ ID NO:2 of the instant application.  However, said alpha-amylase was known in the art.
Chen discloses an alpha-amylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see pages 1-2 and the sequence alignment below).  
Therefore, combining the teachings of Brevnova and Chen, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme with other known alpha-amylases, such S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.
Therefore, the above references render claims 1-7, 14-15, and 32 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims. 
Applicant argues that the claims are not obvious over the cited references because the PTO has not supplied evidence or reason as to how a skilled artisan would have been motivated by the cited documents to reasonably expect successful arrival at the presently amended subject matter.  
This is not found persuasive.  The rejection presented reasoning for the motivation to combine the references and that there was a reasonable expectation of success.  As discussed in the rejection, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme with other known alpha-amylases and glucoamylases, such as the alpha-amylase of Chen and the glucoamylase of Hostinova, because one of ordinary S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.  The rationale to support a conclusion that the claims would have been obvious over the cited references is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art because (1) Brevnova discloses a device (composition comprising of an alpha-amylase and the glucoamylase having 100% sequence identity to the glucoamylase of SEQ ID NO:5 of the instant application) which differed from the claimed device by the substitution of some component (alpha-amylase of SEQ ID NO:2) with other components; (2) the substituted component and its function was known in the art; and (3) one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable since the alpha-amylase of Brevnova and the alpha-amylase of Chen are both alpha-amylases.   Further, express suggestion to substitute one equivalent for another need not be present to render such substitution obvious (see MPEP 2143).
Applicant argues that the claims are not obvious over the cited references because there is unexpected results of the combined use of the alpha-amylase of SEQ ID NO:2 (or a variant thereof or a fragment thereof) with the glucoamylase of SEQ ID NO:5 (or a variant thereof or a fragment thereof) as demonstrated in Figure 2A of the present application: unexpected synergy was demonstrated on the combined use of MP85 (SEQ ID NO:2) and MP9 (SEQ ID NO:5).
prima facie case of obviousness because such an effect can either be expected or unexpected.  MPEP 716.02(a).  In the instant case, the increased ability to hydrolyze raw starch of the composition comprising the alpha-amylase and glucoamylase (MP9 + MP85) compared to the composition comprising only alpha-amylase (MP85) and a composition comprising only glucoamylase (MP9) is not unexpected because alpha-amylases and the glucoamylases each hydrolyze raw starch differently and their combined used contributes to an enhanced hydrolysis of raw starch. Alpha-amylases hydrolyze the 1,4-alpha-D-glucosidic linkages splitting one starch molecule into two smaller starch molecules, resulting in newly formed non-reducing ends of starch.  These ends are then hydrolyzed by glucoamylases (Van Zyl Column 9, lines 38-61).  Since alpha-amylases increase availability of non-reducing ends of starch for glucoamylase to further hydrolyze, the effect of increased hydrolysis of raw starch by the combined use of glucoamylase and alpha-amylase is not unexpected.
Further, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”. MPEP 716.02(d).  In the instant application, the results of Figure 2A is insufficient to rebut the prima facie case because the alleged unexpected results are not commensurate in scope with the claims. Figure 2A is limited to hydrolysis of raw starch by a composition comprising (1) the alpha-amylase of SEQ ID NO:2 and (2) glucoamylase of SEQ ID NO:5. However, the claims of the instant application are directed to a composition comprising (1) an 
Hence the rejections is maintained.

Claims 1-7, 14-15, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brevnova (US 2016/0068850 – form PTO-892 or US 10,294,484 – form PTO-892.  US 2016/0068850 is used for specific passages of Brevnova) and Chen (A7Z151_BACA2. UniProtKB Database. 2015 – cited previously on form PTO-892).
Regarding claim 1, Brevnova discloses a composition comprising an alpha-amylase (SEQ ID NO:498) having 89% sequence identity to the alpha-amylase of SEQ ID NO:2 of the instant application for use in combination with a glucoamylase on raw starch (abstract and claims 130 and 147-150 and see the sequence alignment below).  Regarding claims 2-5, the composition of Brevnova comprises a S. cerevisiae host cell expressing the alpha-amylase (claim 130).  Regarding claim 6, the composition of Brevnova comprises a glucoamylase (SEQ ID NO:445) having 100% sequence identity to the glucoamylase of SEQ ID NO:5 of the instant application (claim 130 and see the sequence alignment below).  Regarding claims 7 and 15, the composition of Brevnova comprises a cell expressing the glucoamylase, wherein the cell comprises a genetic modification reducing production of an enzyme that functions to produce glycerol (claims 130 and 153).   Regarding claim 32, Brevnova discloses purifying the alpha-amylase ([0199]-[0200] and [0215]).

Chen discloses an alpha-amylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see pages 1-2 and the sequence alignment below).  
Therefore, combining the teachings of Brevnova and Chen, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme with other known alpha-amylases, such as the alpha-amylase of Chen, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum composition for degrading starch.  One of ordinary skill in the art would have had a reasonable expectation of success since Brevnova discloses a composition comprising an alpha-amylase and a glucoamylase and S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.
Therefore, the above references render claims 1-7, 14-15, and 32 prima facie obvious. 
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims. 

This is not found persuasive.  The rejection presented reasoning for the motivation to combine the references and that there was a reasonable expectation of success.  As discussed in the rejection, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art enzyme with other known alpha-amylases and glucoamylases, such as the alpha-amylase of Chen and the glucoamylase of Hostinova, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have had a reasonable expectation of success since Brevnova discloses a composition comprising an alpha-amylase and a glucoamylase and S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.  The rationale to support a conclusion that the claims would have been obvious over the cited references is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art because (1) Brevnova discloses a device (composition comprising of an alpha-amylase and the glucoamylase having 100% sequence identity to the glucoamylase of SEQ ID NO:5 of the instant application) which differed from the claimed device by the substitution of some component (alpha-amylase of SEQ ID NO:2) with other components; (2) the substituted component and its function was known in the art; and (3) one of ordinary skill in the art could have substituted one known element for 
Applicant argues that the claims are not obvious over the cited references because there is unexpected results of the combined use of the alpha-amylase of SEQ ID NO:2 (or a variant thereof or a fragment thereof) with the glucoamylase of SEQ ID NO:5 (or a variant thereof or a fragment thereof) as demonstrated in Figure 2A of the present application: unexpected synergy was demonstrated on the combined use of MP85 (SEQ ID NO:2) and MP9 (SEQ ID NO:5).
This is not found persuasive.  A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected.  MPEP 716.02(a).  In the instant case, the increased ability to hydrolyze raw starch of the composition comprising the alpha-amylase and glucoamylase (MP9 + MP85) compared to the composition comprising only alpha-amylase (MP85) and a composition comprising only glucoamylase (MP9) is not unexpected because alpha-amylases and the glucoamylases each hydrolyze raw starch differently and their combined used contributes to an enhanced hydrolysis of raw starch. Alpha-amylases hydrolyze the 1,4-alpha-D-glucosidic linkages splitting one starch molecule into two smaller starch molecules, resulting in newly formed non-reducing ends of starch.  These ends are then hydrolyzed by glucoamylases (Van Zyl Column 9, lines 38-61).  Since alpha-amylases increase availability of non-reducing ends of starch for glucoamylase to further hydrolyze, the effect of increased hydrolysis of raw starch by the combined use of glucoamylase and alpha-amylase is not unexpected.
prima facie case because the alleged unexpected results are not commensurate in scope with the claims. Figure 2A is limited to hydrolysis of raw starch by a composition comprising (1) the alpha-amylase of SEQ ID NO:2 and (2) glucoamylase of SEQ ID NO:5. However, the claims of the instant application are directed to a composition comprising (1) an alpha-amylase having at least 90% sequence identity to SEQ ID NO:2 and (2) a glucoamylase having at least 70% sequence identity to SEQ ID NO:5.  
Hence the rejections is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 has been amended to recite the limitation of a composition comprising an alpha-amylase having 90-100% sequence identity to SEQ ID NO:2.  Claims 1-26 U.S. Patent No. 10,294,484 do not recite a composition an alpha-amylase having 90-100% sequence identity to SEQ ID NO:2.  Therefore, the nonstatutory double patenting 10,294,484 (reference patent) has been withdrawn.  

Claim 1 has been amended to recite the limitation of a composition comprising an alpha-amylase having 90-100% sequence identity to SEQ ID NO:2. Claims 1-28 of U.S. Patent No. 9,206,444 do not recite a composition an alpha-amylase having 90-100% sequence identity to SEQ ID NO:2.  Therefore, the nonstatutory double patenting rejection of claims 1-7 and 15 as being unpatentable over claims 1-28 of U.S. Patent No. 9,206,444 (reference patent) has been withdrawn.

Claims 1-7, 14-15, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,294,484 (reference patent) in view of Chen (A7Z151_BACA2. UniProtKB Database. 2015 – cited previously on form PTO-892) and Van Zyl (WO 2011/128712 – form PTO-1449).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-7, 14-15, and 32 of the instant application and claims 1-26 of the reference patent are both directed to a composition comprising an alpha-amylase and a glucoamylase expressed by a S. cerevisiae cell and optionally comprising a genetic modification reducing production of an enzyme that functions to produce glycerol.  The glucoamylase of SEQ ID NO:445 of the reference patent is 100% identical to the glucoamylase of SEQ ID NO:5 of the instant application.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-26 of the reference patent to replace the prior art enzyme with other known alpha-amylases, such as the alpha-amylase of Chen and optionally as a purified enzyme, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum composition for degrading starch.  One of ordinary skill in the art would have had a reasonable expectation of success since the reference patent discloses a composition comprising an alpha-amylase and a glucoamylase and S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.
Therefore, the conflicting claims are not patentably distinct from each other.  
Applicant argues that a person of ordinary skill in the art would not reasonably have expected to arrive successfully at the present subject matter as an obvious variant of what is claimed in the cited patents and a person of ordinary skill in the art would not reasonably have been able to predict the requirement in the present amended claims 
This is not found persuasive.  As discussed in the rejection, it would have been obvious to modify claims 1-26 of the reference patent to replace the prior art enzyme with other known alpha-amylases, such as the alpha-amylase of Chen, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have had a reasonable expectation of success since the reference patent discloses a composition comprising an alpha-amylase and a glucoamylase and S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.  The rationale to support a conclusion that the claims would have been obvious  is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art because (1) the claims of the reference patent disclose a device (composition comprising of an alpha-amylase and the glucoamylase having 100% sequence identity to the glucoamylase of SEQ ID NO:5 of the instant application) which differed from the claimed device by the substitution of some component (alpha-amylase of SEQ ID NO:2) with other components; (2) the substituted component and its function was known in the art; and (3) one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable since the alpha-amylase of the claims of the reference patent and the alpha-amylase of Chen are both alpha-amylases.   Further, express suggestion to substitute one equivalent for another need not be present to render such substitution obvious (see MPEP 2143).
Hence the rejection is maintained. 
s 1-7, 14-15, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,206,444 (reference patent) in view of Chen (A7Z151_BACA2. UniProtKB Database. 2015 – cited previously on form PTO-892) and Van Zyl (WO 2011/128712 – form PTO-1449
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-7, 14-15, and 32 of the instant application and claims 1-28 of the reference patent are both directed to a composition comprising an alpha-amylase and a glucoamylase expressed by a S. cerevisiae cell and optionally comprising a genetic modification reducing production of an enzyme that functions to produce glycerol.  The glucoamylase of SEQ ID NO:445 of the reference patent is 100% identical to the glucoamylase of SEQ ID NO:5 of the instant application.  
However, the claims of the reference patent do not recite an alpha-amylase having the amino acid sequence of SEQ ID NO:2 of the instant application nor a purified alpha-amylase. However, Chen discloses an alpha-amylase having 100% sequence identity to the amino acid sequence of SEQ ID NO:2 of the instant application (see pages 1-2 and the sequence alignment below).  Regarding claim 32, Van Zyl discloses purifying the alpha-amylase (Column 15, lines 29-36 and 48-56).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify claims 1-28 of the reference patent to replace the prior art enzyme with other known alpha-amylases, such S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.
Therefore, the conflicting claims are not patentably distinct from each other.  
Applicant argues that a person of ordinary skill in the art would not reasonably have expected to arrive successfully at the present subject matter as an obvious variant of what is claimed in the cited patents and a person of ordinary skill in the art would not reasonably have been able to predict the requirement in the present amended claims for the presence of a first polypeptide having alpha-amylase of SEQ ID NO:2 since this feature is not recited nor suggested by the reference patent. 
This is not found persuasive.  As discussed in the rejection, it would have been obvious to modify claims 1-28 of the reference patent to replace the prior art enzyme with other known alpha-amylases, such as the alpha-amylase of Chen, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   One of ordinary skill in the art would have had a reasonable expectation of success since the reference patent discloses a composition comprising an alpha-amylase and a glucoamylase and S. cerevisiae expressing heterologous alpha-amylase and heterologous glucoamylase.  The rationale to support 
Hence the rejection is maintained. 

Conclusion

	Claims 1-7, 14-15, and 26-33 are pending.

	Claims 26-31 and 33 are withdrawn. 

	Claims 1-7, 14-15, and 32 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            

Sequence alignment between the alpha-amylase of SEQ ID NO:2 of the instant application (“Qy”) and the alpha-amylase of SEQ ID NO:498 of Brevnova US 10,294,484 (“Db”).

US-14-936-840-498
; Sequence 498, Application US/14936840
; Patent No. 10294484
; GENERAL INFORMATION
;  APPLICANT: BREVNOVA, Elena
;  APPLICANT:McBRIDE, John
;  APPLICANT:WISWALL, Erin
;  APPLICANT:HAU, Heidi
;  APPLICANT:WENGER, Kevin
;  APPLICANT:CAIA ZZA, Nicky
;  APPLICANT:ARGYROS, Aaron
;  APPLICANT:AGBOGBO, Frank
;  APPLICANT:RICE, Charles
;  APPLICANT:BARRETT, Trisha
;  APPLICANT:BARDSLEY, John
;  APPLICANT:FOSTER, Abbie
;  APPLICANT:WARNER, Anne
;  APPLICANT:MELLON, Mark
;  APPLICANT:SKINNER, Ryan
;  APPLICANT:SHIKHARE, Indraneel
;  APPLICANT:DEN HAAN, Riaan
;  APPLICANT:GANDHI, Chhayal
;  APPLICANT:BELCHER, Alan
;  APPLICANT:RAJGARHIA, Vineet
;  APPLICANT:TRIPATHI, Shital
;  APPLICANT:STONEHOUSE, Emily
;  APPLICANT:XU, Haowen
;  APPLICANT:CHIU, Yin-Ying
;  APPLICANT:GOSSELIN, Jennifer
;  APPLICANT:DELEAULT, Kristen M.
;  APPLICANT:FROEHLICH, Allan C.
;  TITLE OF INVENTION: Yeast Expressing Saccharolytic Enzymes for Consolidated
;  TITLE OF INVENTION:Bioprocessing Using Starch and Cellulose
;  FILE REFERENCE: 115235-212
;  CURRENT APPLICATION NUMBER: US/14/936,840
;  CURRENT FILING DATE: 2015-11-10
;  PRIOR APPLICATION NUMBER: 14/178,653
;  PRIOR FILING DATE: 2014-02-12
;  PRIOR APPLICATION NUMBER: US 13/701,652
;  PRIOR FILING DATE: 2013-08-07
;  PRIOR APPLICATION NUMBER: PCT/US11/39192
;  PRIOR FILING DATE: 2011-03-06
;  PRIOR APPLICATION NUMBER: US 61/420,142
;  PRIOR FILING DATE: 2010-06-12
;  PRIOR APPLICATION NUMBER: PCT/US2011/039192
;  PRIOR FILING DATE: 2011-06-03
;  PRIOR APPLICATION NUMBER: US 61/351,165
;  PRIOR FILING DATE: 2010-06-03
;  NUMBER OF SEQ ID NOS: 555
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 498
;  LENGTH: 659
;  TYPE: PRT
;  ORGANISM: Bacillus subtilis amyE Alpha amylase
US-14-936-840-498

  Query Match             88.9%;  Score 3003;  DB 1;  Length 659;

  Matches  551;  Conservative   38;  Mismatches   44;  Indels    0;  Gaps    0;

Qy          1 GPAAANAETANKSNKVTASSVKNGTILHAWNWSFNTLTQNMKDIRDAGYAAIQTSPINQV 60
              |||||:||||||||::|| |:|:||||||||||||||  ||||| |||| ||||||||||
Db         27 GPAAASAETANKSNELTAPSIKSGTILHAWNWSFNTLKHNMKDIHDAGYTAIQTSPINQV 86

Qy         61 KEGNQGDKSMRNWYWLYQPTSYQIGNRYLGTEQEFKDMCAAAEKYGVKVIVDAVINHTTS 120
              |||||||||| |||||||||||||||||||||||||:||||||:||:|||||||||||||
Db         87 KEGNQGDKSMSNWYWLYQPTSYQIGNRYLGTEQEFKEMCAAAEEYGIKVIVDAVINHTTS 146

Qy        121 DYGAISDEIKRIPNWTHGNTQIKNWSDRWDVTQNSLLGLYDWNTQNTEVQVYLKRFLERA 180
              || |||:|:| ||||||||||||||||||||||||||||||||||||:|| ||||||:||
Db        147 DYAAISNEVKSIPNWTHGNTQIKNWSDRWDVTQNSLLGLYDWNTQNTQVQSYLKRFLDRA 206

Qy        181 LNDGADGFRYDAAKHIELPDDGNYGSQFWPNITNTSAEFQYGEILQDSASRDTAYANYMN 240
              |||||||||:||||||||||||:||||||||||||||||||||||||||||| ||||||:
Db        207 LNDGADGFRFDAAKHIELPDDGSYGSQFWPNITNTSAEFQYGEILQDSASRDAAYANYMD 266

Qy        241 VTASNYGHSIRSALKNRNLSVSNISHYASDVSADKLVTWVESHDTYANDDEESTWMSDDD 300
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db        267 VTASNYGHSIRSALKNRNLGVSNISHYASDVSADKLVTWVESHDTYANDDEESTWMSDDD 326

Qy        301 IRLGWAVIGSRSGSTPLFFSRPEGGGNGVRFPGKSQIGDRGSALFKDQAITAVNTFHNVM 360
              |||||||| ||||||||||||||||||||||||||||||||||||:|||||||| |||||
Db        327 IRLGWAVIASRSGSTPLFFSRPEGGGNGVRFPGKSQIGDRGSALFEDQAITAVNRFHNVM 386

Qy        361 AGQPEELSNPNGNNQVFMNQRGSKGVVLANAGSSSVTINTSAKLPDGRYDNRAGAGSFQV 420
              |||||||||||||||:||||||| ||||||||||||:|||: |||||||||:||||||||
Db        387 AGQPEELSNPNGNNQIFMNQRGSHGVVLANAGSSSVSINTATKLPDGRYDNKAGAGSFQV 446

Qy        421 ANGKLTGTINARSAAVLYPDDIGNAPHVFLENYQTGAVHSFNDQLTVTLRANAKTTKAVY 480
               :||||||||||| ||||||||  |||||||||:||  ||||||||:||||:| ||||||
Db        447 NDGKLTGTINARSVAVLYPDDIAKAPHVFLENYKTGVTHSFNDQLTITLRADANTTKAVY 506

Qy        481 QINNGQQTAFKDGDRLTIGKGDPIGTTYNIKLTGTNGEGAARTQEYTFVKKDPSQTNIIG 540
              ||||| :|||||||: ||||||| | || | | ||| :|  ||::|:|||:||:    ||
Db        507 QINNGPETAFKDGDQFTIGKGDPFGKTYTIMLKGTNSDGVTRTEKYSFVKRDPASAKTIG 566

Qy        541 YQNPDHWGQVNAYIYKHDGGRAIELTGSWPGKAMTKNANGMYTLTLPENTDTANAKVIFN 600
              ||||:|| ||||||||||| | |||||||||| |||||:|:|||||| :||| |||||||
Db        567 YQNPNHWSQVNAYIYKHDGSRVIELTGSWPGKPMTKNADGIYTLTLPADTDTTNAKVIFN 626

Qy        601 NGSAQVPGQNQPGFDYVQNGLYNNSGLNGYLPH 633
              ||||||||||||||||| |||||:|||:| |||
Db        627 NGSAQVPGQNQPGFDYVLNGLYNDSGLSGSLPH 659


Sequence alignment between the glucoamylase of SEQ ID NO:5 of the instant application (“Qy”) and the glucoamylase of SEQ ID NO:445 of Brevnova US 10,294,484 (“Db”).

US-14-936-840-445
; Sequence 445, Application US/14936840
; Patent No. 10294484
; GENERAL INFORMATION
;  APPLICANT: BREVNOVA, Elena
;  APPLICANT:McBRIDE, John
;  APPLICANT:WISWALL, Erin
;  APPLICANT:HAU, Heidi
;  APPLICANT:WENGER, Kevin
;  APPLICANT:CAIA ZZA, Nicky

;  APPLICANT:AGBOGBO, Frank
;  APPLICANT:RICE, Charles
;  APPLICANT:BARRETT, Trisha
;  APPLICANT:BARDSLEY, John
;  APPLICANT:FOSTER, Abbie
;  APPLICANT:WARNER, Anne
;  APPLICANT:MELLON, Mark
;  APPLICANT:SKINNER, Ryan
;  APPLICANT:SHIKHARE, Indraneel
;  APPLICANT:DEN HAAN, Riaan
;  APPLICANT:GANDHI, Chhayal
;  APPLICANT:BELCHER, Alan
;  APPLICANT:RAJGARHIA, Vineet
;  APPLICANT:TRIPATHI, Shital
;  APPLICANT:STONEHOUSE, Emily
;  APPLICANT:XU, Haowen
;  APPLICANT:CHIU, Yin-Ying
;  APPLICANT:GOSSELIN, Jennifer
;  APPLICANT:DELEAULT, Kristen M.
;  APPLICANT:FROEHLICH, Allan C.
;  TITLE OF INVENTION: Yeast Expressing Saccharolytic Enzymes for Consolidated
;  TITLE OF INVENTION:Bioprocessing Using Starch and Cellulose
;  FILE REFERENCE: 115235-212
;  CURRENT APPLICATION NUMBER: US/14/936,840
;  CURRENT FILING DATE: 2015-11-10
;  PRIOR APPLICATION NUMBER: 14/178,653
;  PRIOR FILING DATE: 2014-02-12
;  PRIOR APPLICATION NUMBER: US 13/701,652
;  PRIOR FILING DATE: 2013-08-07
;  PRIOR APPLICATION NUMBER: PCT/US11/39192
;  PRIOR FILING DATE: 2011-03-06
;  PRIOR APPLICATION NUMBER: US 61/420,142
;  PRIOR FILING DATE: 2010-06-12
;  PRIOR APPLICATION NUMBER: PCT/US2011/039192
;  PRIOR FILING DATE: 2011-06-03
;  PRIOR APPLICATION NUMBER: US 61/351,165
;  PRIOR FILING DATE: 2010-06-03
;  NUMBER OF SEQ ID NOS: 555
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 445
;  LENGTH: 515
;  TYPE: PRT
;  ORGANISM: Saccharomycopsis fibuligera Glucoamylase
US-14-936-840-445

  Query Match             100.0%;  Score 2710;  DB 1;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60

Qy         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120

Qy        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180

Qy        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240

Db        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240

Qy        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300

Qy        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360

Qy        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420

Qy        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480

Qy        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515
              |||||||||||||||||||||||||||||||||||
Db        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515


Sequence alignment between the glucoamylase of SEQ ID NO:5 of the instant application (“Qy”) and the glucoamylase of SEQ ID NO:445 of Brevnova US 9,206,444 (“Db”).

US-14-178-653A-445
; Sequence 445, Application US/14178653A
; Patent No. 9206444
; GENERAL INFORMATION
;  APPLICANT: BRENOVA, Elena
;  APPLICANT:McBRIDE, John
;  APPLICANT:WISWALL, Erin
;  APPLICANT:HAU, Heidi
;  APPLICANT:WENGER, Kevin
;  APPLICANT:CAIA ZZA, Nicky
;  APPLICANT:ARGYROS, Aaron
;  APPLICANT:AGBOGBO, Frank
;  APPLICANT:RICE, Charles
;  APPLICANT:BARRETT, Trisha
;  APPLICANT:BARDSLEY, John
;  APPLICANT:FOSTER, Abbie
;  APPLICANT:WARNER, Anne
;  APPLICANT:MELLON, Mark
;  APPLICANT:SKINNER, Ryan
;  APPLICANT:SHIKHARE, Indraneel
;  APPLICANT:DEN HAAN, Riaan
;  APPLICANT:GANDHI, Chhayal
;  APPLICANT:BELCHER, Alan
;  APPLICANT:RAJGARHIA, Vineet
;  APPLICANT:TRIPATHI, Shital
;  APPLICANT:STONEHOUSE, Emily
;  APPLICANT:XU, Haowen
;  APPLICANT:CHIU, Yin-Ying
;  APPLICANT:GOSSELIN, Jennifer
;  APPLICANT:DELEAULT, Kristen M.
;  APPLICANT:FROEHLICH, Allan C.
;  TITLE OF INVENTION: Yeast Expressing Saccharolytic Enzymes for Consolidated
;  TITLE OF INVENTION:Bioprocessing Using Starch and Cellulose
;  FILE REFERENCE: 2608.0490003/PAJ/RWP/EJH

;  CURRENT FILING DATE: 2014-02-12
;  PRIOR APPLICATION NUMBER: US 13/701,652
;  PRIOR FILING DATE: 2013-08-07
;  PRIOR APPLICATION NUMBER: US 61/420,142
;  PRIOR FILING DATE: 2010-06-12
;  PRIOR APPLICATION NUMBER: PCT/US2011/039192
;  PRIOR FILING DATE: 2011-06-03
;  PRIOR APPLICATION NUMBER: US 61/351,165
;  PRIOR FILING DATE: 2010-06-03
;  NUMBER OF SEQ ID NOS: 555
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 445
;  LENGTH: 515
;  TYPE: PRT
;  ORGANISM: Saccharomycopsis fibuligera Glucoamylase
US-14-178-653A-445

  Query Match             100.0%;  Score 2710;  DB 9;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60

Qy         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120

Qy        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180

Qy        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240

Qy        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300

Qy        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360

Qy        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420

Qy        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480

Qy        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515
              |||||||||||||||||||||||||||||||||||
Db        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515





Sequence alignment between the glucoamylase of SEQ ID NO:5 of the instant application (“Qy”) and the glucoamylase of SEQ ID NO:445 of Brevnova WO 2011/153516 (“Db”).

AZQ23562
ID   AZQ23562 standard; protein; 515 AA.
XX
AC   AZQ23562;
XX
DT   19-JAN-2012  (first entry)
XX
DE   Saccharomycopsis fibuligera cellulase protein, SEQ ID 445.
XX
KW   bioalcohol; biomass; cellulase; cellulose; ethanol; fermentation;
KW   genetically engineered microorganism; BOND_PC; glucoamylase; GO3824;
KW   GO4339; GO5976; GO8152; GO16787; GO16798.
XX
OS   Saccharomycopsis fibuligera.
XX
CC PN   WO2011153516-A2.
XX
CC PD   08-DEC-2011.
XX
CC PF   03-JUN-2011; 2011WO-US039192.
XX
PR   03-JUN-2010; 2010US-0351165P.
PR   06-DEC-2010; 2010US-0420142P.
XX
CC PA   (MASC-) MASCOMA CORP.
CC PA   (UYST-) UNIV STELLENBOSCH.
XX
CC PI   Brevnova E,  Mcbride JE,  Wiswall E,  Wenger KS,  Caiazza N,  Hau HH;
CC PI   Argyros A,  Agbogbo F,  Rice CF,  Barrett T,  Bardsley JS,  Foster AS;
CC PI   Warner AK,  Mellon M,  Skinner R,  Shikhare I,  Den Haan R,  Gandhi CV;
CC PI   Belcher A,  Rajgarhia VB,  Froehlich AC,  Deleault KM,  Stonehouse E;
CC PI   Tripathi SA,  Gosselin J,  Chiu Y,  Xu H;
XX
DR   WPI; 2011-P96645/01.
DR   PC:NCBI; gi19032257.
XX
CC PT   New recombinant yeast host cell containing heterologous polynucleotides 
CC PT   encoding a polypeptide comprising specific amino acid sequences for 
CC PT   fermenting lignocellulosic biomass e.g. corn fiber, and for converting 
CC PT   acetate to ethanol.
XX
CC PS   Claim 38; SEQ ID NO 445; 348pp; English.
XX
CC   The present invention relates to a novel recombinant yeast host cell 
CC   containing heterologous polynucleotides encoding a polypeptide for 
CC   fermenting lignocellulosic biomass (corn fiber) and for converting 
CC   acetate to ethanol. The invention also provides: (1) a composition 
CC   comprising a lignocellulosic substrate and the host cell; (2) a method 
CC   for generating a media supernatant by incubating the host cell with a 
CC   medium containing a carbon source; (3) a method for producing a 
CC   fermentation product by combining the host cell with a lignocellulosic 
CC   material; allowing the host cell to ferment the lignocellulosic material;
CC   and recovering at least one products of the fermentation; (4) a co-
CC   culture of the host cells; (5) a novel recombinant yeast host cell 
CC   comprising at least one heterologous polynucleotide encoding glucoamylase
CC   or alpha-glucosidase or an enzyme that hydrolyzes pentose sugar; (6) a 
CC   novel transformed yeast cell comprising at least one heterologous 
CC   polynucleotide encoding a glucoamylase or an alpha-glucosidase or an 

CC   grain feedstock-based substrate and the yeast cell; (8) a media 
CC   supernatant comprising the yeast cell and a medium containing a carbon 
CC   source; (9) a method for producing a fermentation product by combining 
CC   the yeast cell with a grain feedstock; allowing the yeast cell to ferment
CC   the grain feedstock; and recovering at least one product of the 
CC   fermentation; and (10) a fermentation product produced by the yeast cell 
CC   and a co-culture of the yeast cells. The present sequence is a 
CC   Saccharomycopsis fibuligera cellulase protein, a saccharolytic enzyme, 
CC   used as a heterologous polynucleotide in the preparation of the novel 
CC   recombinant yeast host cell.
CC   
CC   Revised record issued on 10-JAN-2012 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 515 AA;

  Query Match             100.0%;  Score 2710;  DB 18;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60

Qy         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120

Qy        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180

Qy        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240

Qy        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300

Qy        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360

Qy        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420

Qy        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480

Qy        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515
              |||||||||||||||||||||||||||||||||||
Db        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515


Sequence alignment between the alpha-amylase of SEQ ID NO:2 of the instant application (“Qy”) and the alpha-amylase of Chen (“Db”).

A7Z151_BACVZ

AC   A7Z151;
DT   23-OCT-2007, integrated into UniProtKB/TrEMBL.
DT   23-OCT-2007, sequence version 1.
DT   07-OCT-2020, entry version 90.
DE   RecName: Full=Alpha-amylase {ECO:0000256|RuleBase:RU361134};
DE            EC=3.2.1.1 {ECO:0000256|RuleBase:RU361134};
GN   OrderedLocusNames=RBAM_003280 {ECO:0000313|EMBL:ABS72727.1};
OS   Bacillus velezensis (strain DSM 23117 / BGSC 10A6 / FZB42) (Bacillus
OS   amyloliquefaciens subsp. plantarum).
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus;
OC   Bacillus amyloliquefaciens group.
OX   NCBI_TaxID=326423 {ECO:0000313|EMBL:ABS72727.1, ECO:0000313|Proteomes:UP000001120};
RN   [1] {ECO:0000313|EMBL:ABS72727.1, ECO:0000313|Proteomes:UP000001120}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=DSM 23117 / BGSC 10A6 / FZB42
RC   {ECO:0000313|Proteomes:UP000001120};
RX   PubMed=17704766; DOI=10.1038/nbt1325;
RA   Chen X.H., Koumoutsi A., Scholz R., Eisenreich A., Schneider K.,
RA   Heinemeyer I., Morgenstern B., Voss B., Hess W.R., Reva O., Junge H.,
RA   Voigt B., Jungblut P.R., Vater J., Sussmuth R., Liesegang H.,
RA   Strittmatter A., Gottschalk G., Borriss R.;
RT   "Comparative analysis of the complete genome sequence of the plant growth-
RT   promoting bacterium Bacillus amyloliquefaciens FZB42.";
RL   Nat. Biotechnol. 25:1007-1014(2007).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Endohydrolysis of (1->4)-alpha-D-glucosidic linkages in
CC         polysaccharides containing three or more (1->4)-alpha-linked D-
CC         glucose units.; EC=3.2.1.1; Evidence={ECO:0000256|RuleBase:RU361134};
CC   -!- COFACTOR:
CC       Name=Ca(2+); Xref=ChEBI:CHEBI:29108;
CC         Evidence={ECO:0000256|ARBA:ARBA00001913};
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 13 family.
CC       {ECO:0000256|ARBA:ARBA00008061, ECO:0000256|RuleBase:RU003615}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP000560; ABS72727.1; -; Genomic_DNA.
DR   RefSeq; WP_011996291.1; NC_009725.2.
DR   CAZy; CBM26; Carbohydrate-Binding Module Family 26.
DR   CAZy; GH13; Glycoside Hydrolase Family 13.
DR   EnsemblBacteria; ABS72727; ABS72727; RBAM_003280.
DR   KEGG; bay:RBAM_003280; -.
DR   HOGENOM; CLU_013336_4_1_9; -.
DR   KO; K01176; -.
DR   OMA; FHNAMVG; -.
DR   BioCyc; BAMY326423:G1G84-334-MONOMER; -.
DR   Proteomes; UP000001120; Chromosome.
DR   GO; GO:0004556; F:alpha-amylase activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0103025; F:alpha-amylase activity (releasing maltohexaose); IEA:UniProtKB-EC.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-KW.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:UniProtKB-KW.
DR   Gene3D; 2.60.40.10; -; 1.
DR   Gene3D; 2.60.40.1180; -; 1.
DR   InterPro; IPR031319; A-amylase_C.
DR   InterPro; IPR006046; Alpha_amylase.
DR   InterPro; IPR031965; CBM26.
DR   InterPro; IPR006047; Glyco_hydro_13_cat_dom.
DR   InterPro; IPR013780; Glyco_hydro_b.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.

DR   Pfam; PF00128; Alpha-amylase; 1.
DR   Pfam; PF16738; CBM26; 1.
DR   PRINTS; PR00110; ALPHAAMYLASE.
DR   SMART; SM00642; Aamy; 1.
DR   SMART; SM00632; Aamy_C; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
PE   3: Inferred from homology;
KW   Calcium {ECO:0000256|ARBA:ARBA00022837};
KW   Carbohydrate metabolism {ECO:0000256|RuleBase:RU361134};
KW   Glycosidase {ECO:0000256|RuleBase:RU361134};
KW   Hydrolase {ECO:0000256|RuleBase:RU361134};
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..33
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           34..659
FT                   /note="Alpha-amylase"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5002716683"
FT   DOMAIN          50..366
FT                   /note="Aamy"
FT                   /evidence="ECO:0000259|SMART:SM00642"
FT   DOMAIN          393..468
FT                   /note="Aamy_C"
FT                   /evidence="ECO:0000259|SMART:SM00632"
SQ   SEQUENCE   659 AA;  72454 MW;  2AB36D086C439CC2 CRC64;

  Query Match             100.0%;  Score 3377;  DB 126;  Length 659;
  Best Local Similarity   100.0%;  
  Matches  633;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GPAAANAETANKSNKVTASSVKNGTILHAWNWSFNTLTQNMKDIRDAGYAAIQTSPINQV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 GPAAANAETANKSNKVTASSVKNGTILHAWNWSFNTLTQNMKDIRDAGYAAIQTSPINQV 86

Qy         61 KEGNQGDKSMRNWYWLYQPTSYQIGNRYLGTEQEFKDMCAAAEKYGVKVIVDAVINHTTS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 KEGNQGDKSMRNWYWLYQPTSYQIGNRYLGTEQEFKDMCAAAEKYGVKVIVDAVINHTTS 146

Qy        121 DYGAISDEIKRIPNWTHGNTQIKNWSDRWDVTQNSLLGLYDWNTQNTEVQVYLKRFLERA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 DYGAISDEIKRIPNWTHGNTQIKNWSDRWDVTQNSLLGLYDWNTQNTEVQVYLKRFLERA 206

Qy        181 LNDGADGFRYDAAKHIELPDDGNYGSQFWPNITNTSAEFQYGEILQDSASRDTAYANYMN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 LNDGADGFRYDAAKHIELPDDGNYGSQFWPNITNTSAEFQYGEILQDSASRDTAYANYMN 266

Qy        241 VTASNYGHSIRSALKNRNLSVSNISHYASDVSADKLVTWVESHDTYANDDEESTWMSDDD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        267 VTASNYGHSIRSALKNRNLSVSNISHYASDVSADKLVTWVESHDTYANDDEESTWMSDDD 326

Qy        301 IRLGWAVIGSRSGSTPLFFSRPEGGGNGVRFPGKSQIGDRGSALFKDQAITAVNTFHNVM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        327 IRLGWAVIGSRSGSTPLFFSRPEGGGNGVRFPGKSQIGDRGSALFKDQAITAVNTFHNVM 386

Qy        361 AGQPEELSNPNGNNQVFMNQRGSKGVVLANAGSSSVTINTSAKLPDGRYDNRAGAGSFQV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        387 AGQPEELSNPNGNNQVFMNQRGSKGVVLANAGSSSVTINTSAKLPDGRYDNRAGAGSFQV 446

Qy        421 ANGKLTGTINARSAAVLYPDDIGNAPHVFLENYQTGAVHSFNDQLTVTLRANAKTTKAVY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        447 ANGKLTGTINARSAAVLYPDDIGNAPHVFLENYQTGAVHSFNDQLTVTLRANAKTTKAVY 506

Qy        481 QINNGQQTAFKDGDRLTIGKGDPIGTTYNIKLTGTNGEGAARTQEYTFVKKDPSQTNIIG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        507 QINNGQQTAFKDGDRLTIGKGDPIGTTYNIKLTGTNGEGAARTQEYTFVKKDPSQTNIIG 566

Qy        541 YQNPDHWGQVNAYIYKHDGGRAIELTGSWPGKAMTKNANGMYTLTLPENTDTANAKVIFN 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        567 YQNPDHWGQVNAYIYKHDGGRAIELTGSWPGKAMTKNANGMYTLTLPENTDTANAKVIFN 626

Qy        601 NGSAQVPGQNQPGFDYVQNGLYNNSGLNGYLPH 633
              |||||||||||||||||||||||||||||||||
Db        627 NGSAQVPGQNQPGFDYVQNGLYNNSGLNGYLPH 659


Sequence alignment between the glucoamylase of SEQ ID NO:5 of the instant application (“Qy”) and the glucoamylase of Hostinova (“Db”).


Q8TFE5_SACFI
ID   Q8TFE5_SACFI            Unreviewed;       515 AA.
AC   Q8TFE5;
DT   01-JUN-2002, integrated into UniProtKB/TrEMBL.
DT   01-JUN-2002, sequence version 1.
DT   12-AUG-2020, entry version 58.
DE   RecName: Full=1,4-alpha-D-glucan glucohydrolase {ECO:0000256|ARBA:ARBA00020184};
DE            EC=3.2.1.3 {ECO:0000256|ARBA:ARBA00012593};
DE   AltName: Full=Glucan 1,4-alpha-glucosidase {ECO:0000256|ARBA:ARBA00015161};
GN   Name=glu 0111 {ECO:0000313|EMBL:CAC83969.1};
OS   Saccharomycopsis fibuligera (Yeast).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina; Saccharomycetes;
OC   Saccharomycetales; Saccharomycopsidaceae; Saccharomycopsis.
OX   NCBI_TaxID=4944 {ECO:0000313|EMBL:CAC83969.1};
RN   [1] {ECO:0000313|EMBL:CAC83969.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=IFO 0111 {ECO:0000313|EMBL:CAC83969.1};
RX   PubMed=12623067; DOI=10.1016/S0003-9861(03)00003-1;
RA   Hostinova E., Solovicova A., Dvorsky R., Gasperik J.;
RT   "Molecular cloning and 3D structure prediction of the first raw-starch-
RT   degrading glucoamylase without a separate starch-binding domain.";
RL   Arch. Biochem. Biophys. 411:189-195(2003).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Hydrolysis of terminal (1->4)-linked alpha-D-glucose residues
CC         successively from non-reducing ends of the chains with release of
CC         beta-D-glucose.; EC=3.2.1.3;
CC         Evidence={ECO:0000256|ARBA:ARBA00001863};
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 15 family.
CC       {ECO:0000256|ARBA:ARBA00006188}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AJ311587; CAC83969.1; -; mRNA.
DR   CAZy; GH15; Glycoside Hydrolase Family 15.
DR   CLAE; GLA15B_SACFI; -.
DR   BRENDA; 3.2.1.3; 2072.
DR   GO; GO:0004339; F:glucan 1,4-alpha-glucosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0005976; P:polysaccharide metabolic process; IEA:InterPro.
DR   Gene3D; 1.50.10.10; -; 1.
DR   InterPro; IPR008928; 6-hairpin_glycosidase_sf.
DR   InterPro; IPR012341; 6hp_glycosidase-like_sf.
DR   InterPro; IPR011613; GH15-like.
DR   InterPro; IPR000165; Glucoamylase.

DR   PRINTS; PR00736; GLHYDRLASE15.
DR   SUPFAM; SSF48208; SSF48208; 1.
DR   PROSITE; PS00820; GLUCOAMYLASE; 1.
PE   2: Evidence at transcript level;
KW   Glycosidase {ECO:0000313|EMBL:CAC83969.1};
KW   Hydrolase {ECO:0000313|EMBL:CAC83969.1}; Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..18
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           19..515
FT                   /note="1,4-alpha-D-glucan glucohydrolase"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004316382"
FT   DOMAIN          54..504
FT                   /note="Glyco_hydro_15"
FT                   /evidence="ECO:0000259|Pfam:PF00723"
SQ   SEQUENCE   515 AA;  57423 MW;  A2F27D9EEA842AE0 CRC64;

  Query Match             100.0%;  Score 2710;  DB 14;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIRLTVFLTAVFAAVASCVPVELDKRNTGHFQAYSGYTVARSNFTQWIHEQPAVSWYYLL 60

Qy         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QNIDYPEGQFKSAKPGVVVASPSTSEPDYFYQWTRDTAITFLSLIAEVEDHSFSNTTLAK 120

Qy        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VVEYYISNTYTLQRVSNPSGNFDSPNHDGLGEPKFNVDDTAYTASWGRPQNDGPALRAYA 180

Qy        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ISRYLNAVAKHNNGKLLLAGQNGIPYSSASDIYWKIIKPDLQHVSTHWSTSGFDLWEENQ 240

Qy        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTHFFTALVQLKALSYGIPLSKTYNDPGFTSWLEKQKDALNSYINSSGFVNSGKKHIVES 300

Qy        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PQLSSRGGLDSATYIAALITHDIGDDDTYTPFNVDNSYVLNSLYYLLVDNKNRYKINGNY 360

Qy        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KAGAAVGRYPEDVYNGVGTSEGNPWQLATAYAGQTFYTLAYNSLKNKKNLVIEKLNYDLY 420

Qy        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSFIADLSKIDSSYASKDSLTLTYGSDNYKNVIKSLLQFGDSFLKVLLDHIDDNGQLTEE 480

Qy        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515
              |||||||||||||||||||||||||||||||||||
Db        481 INRYTGFQAGAVSLTWSSGSLLSANRARNKLIELL 515